Exhibit 10.1
Execution Copy
SUPPORT AGREEMENT
BY AND AMONG
ENTERPRISE PRODUCTS PARTNERS L.P.
AND
THE DUNCAN UNITHOLDERS
DATED AS OF JUNE 28, 2009

 



--------------------------------------------------------------------------------



 



SUPPORT AGREEMENT
     SUPPORT AGREEMENT, dated as of June 28, 2009 (this “Agreement”), by and
among Enterprise Products Partners L.P., a Delaware limited partnership (the
“Partnership”), on the one hand, and Enterprise GP Holdings L.P. (“GP
Holdings”), DD Securities LLC, DFI GP Holdings, L.P., Duncan Family Interests,
Inc. (“DFI”), Duncan Family 2000 Trust and Dan L. Duncan (collectively, the
“Unitholders” and, individually, “Unitholder”).
W I T N E S S E T H:
     Whereas, concurrently with the execution of this Agreement, (A) the
Partnership, Enterprise Products GP, LLC (the “General Partner”), Enterprise Sub
B LLC (“Enterprise Sub B”), TEPPCO Partners, L.P. (“TEPPCO”) and Texas Eastern
Products Pipeline Company, LLC (“TEPPCO GP”) are entering into an Agreement and
Plan of Merger, dated as of the date hereof (as amended, supplemented, restated
or otherwise modified from time to time, the “MLP Merger Agreement”) pursuant to
which, among other things, Enterprise Sub B will merge with and into TEPPCO (the
“MLP Merger”), with TEPPCO as the surviving entity, and each outstanding limited
partner unit of TEPPCO (the “LP Units”) will be converted into the right to
receive the merger consideration specified therein, and (B) the Partnership, the
General Partner, Enterprise Sub A LLC (“Enterprise Sub A”) and TEPPCO GP are
entering into an Agreement and Plan of Merger, dated as of the date hereof (as
amended, supplemented, restated or otherwise modified from time to time, the “GP
Merger Agreement”, and along with the MLP Merger Agreement, the “Merger
Agreements”), pursuant to which Enterprise Sub A will merge with and into TEPPCO
GP, with TEPPCO GP as the surviving entity (the “GP Merger”); and
     Whereas, as of the date hereof, each Unitholder is the record owner in the
aggregate of, and has the right to vote and dispose of, the number of LP Units
set forth opposite such Unitholder’s name on Schedule I hereto (the “Existing
Units”); and
     Whereas, as a material inducement to the Partnership entering into the
Merger Agreements, the Partnership has required that the Unitholders agree, and
the Unitholders have agreed, to enter into this agreement and abide by the
covenants and obligations with respect to the Covered Units (as hereinafter
defined), and the Member Interests (as hereinafter defined) owned by GP
Holdings, set forth herein; and
     Whereas, the MLP Merger Agreement provides that in lieu of the TEPPCO
Consideration (as defined therein) in the MLP Merger, DFI will receive 4,520,431
Class B Units of the Partnership (the “Class B Units”) with respect to 3,645,509
LP Units owned by DFI (the “Designated TEPPCO Units”); and
     Whereas, DFI desires to consent to the receipt of the Class B Units in lieu
of the TEPPCO Consideration in the MLP Merger; and
     Now Therefore, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1
GENERAL
     1.1 Defined Terms. The following capitalized terms, as used in this
Agreement, shall have the meanings set forth below. Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed thereto in the MLP
Merger Agreement.
     “Covered Units” means, with respect to a Unitholder, such Unitholder’s
Existing Units, together with any LP Units that such Unitholder acquires of
record of on or after the date hereof.
     “Exchange Act” means the Securities and Exchange Act of 1934, as amended.
     “Lien” means any mortgage, lien, charge, restriction (including
restrictions on transfer), pledge, security interest, option, right of first
offer or refusal, preemptive right, put or call option, lease or sublease,
claim, right of any third party, covenant, right of way, easement, encroachment
or encumbrance.
     “Member Interests” mean the membership interests of TEPPCO GP, all of which
are owned by GP Holdings.
     “Partnership Agreement” means the Fifth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated effective as of August 8, 2005, as
amended to date.
     “Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint stock company,
trust, unincorporated organization, government or any agency or political
subdivision thereof or any other entity, or any group comprised of two or more
of the foregoing.
     “Transfer” means, directly or indirectly, to sell, transfer, assign or
similarly dispose of (by merger (including by conversion into securities or
other consideration), by tendering into any tender or exchange offer, by
testamentary disposition, by operation of law or otherwise), either voluntarily
or involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the voting of or sale, transfer, assignment or
similar disposition of (by merger, by tendering into any tender or exchange
offer, by testamentary disposition, by operation of law or otherwise); provided,
for purposes of clarification, a Transfer shall not include any existing or
future pledges or security interests issued by the Unitholders in connection
with a bona fide loan.
ARTICLE 2
VOTING
     2.1 Agreement to Vote Covered Units and Member Interests.
          (a) Each Unitholder hereby irrevocably and unconditionally agrees that
during the term of this Agreement, at any meeting of the unitholders of TEPPCO,
however called, including any adjournment or postponement thereof, and in
connection with any written consent

2



--------------------------------------------------------------------------------



 



of the unitholders of TEPPCO, such Unitholder shall, in each case to the fullest
extent that the Covered Units are entitled to vote thereon or consent thereto:
               (i) appear at each such meeting or otherwise cause its Covered
Units to be counted as present thereat for purposes of calculating a quorum; and
               (ii) vote (or cause to be voted), in person or by proxy, or
deliver (or cause to be delivered) a written consent covering, all of the
Covered Units (i) in favor of the adoption of the MLP Merger Agreement, any
transactions contemplated by the MLP Merger Agreement and any other action
reasonably requested by the Partnership in furtherance thereof, submitted for
the vote or written consent of unitholders; (ii) against any action or agreement
that would result in a breach of any covenant, representation or warranty or any
other obligation or agreement of TEPPCO or TEPPCO GP or any of their
Subsidiaries (as defined in the MLP Merger Agreement) contained in the MLP
Merger Agreement; and (iii) against any action, agreement or transaction that
would impede, interfere with, delay, postpone, discourage, frustrate the
purposes of or adversely affect the MLP Merger or the other transactions
contemplated by the MLP Merger Agreement.
          (b) GP Holdings hereby acknowledges and agrees that it has executed
and delivered a Written Consent of Sole Member approving the GP Merger Agreement
concurrent with the execution and delivery of this Agreement. Such Written
Consent of Sole Member shall be coupled with an interest and shall be
irrevocable, except upon termination of this Agreement.
     2.2 No Inconsistent Agreements. Each Unitholder hereby represents,
covenants and agrees that, except for this Agreement, such Unitholder (a) has
not entered into, and shall not enter into at any time while this Agreement
remains in effect, any voting agreement or voting trust with respect to its
Covered Units, (b) has not granted, and shall not grant at any time while this
Agreement remains in effect, a proxy, consent or power of attorney with respect
to its Covered Units (except pursuant to Section 2.3 hereof and powers of
attorney granted in connection with secured loans secured by the Covered Units
that may be exercised upon the occurrence and during the continuation of an
event of default with respect to such loans) and (c) has not taken and shall not
knowingly take any action that would make any representation or warranty of such
Unitholder contained herein untrue or incorrect or have the effect of preventing
or disabling such Unitholder from performing any of his or its obligations under
this Agreement.
     2.3 Proxy. In order to secure the obligations set forth herein, the
Unitholders hereby irrevocably appoint as his or its proxy and attorney-in-fact,
as the case may be, Richard H. Bachmann and Michael A. Creel, in their
respective capacities as officers of the General Partner, and any individual who
shall hereafter succeed to any such officer of the General Partner, as the case
may be, and any other Person designated in writing by the General Partner
(collectively, the “Grantee”), each of them individually, with full power of
substitution, to vote or execute written consents with respect to the Covered
Units in accordance with Section 2.1 hereof and, in the discretion of the
Grantees, with respect to any proposed postponements or adjournments of any
meeting of the unitholders of TEPPCO at which any of the matters described in
Section 2.1(b) are to be considered. This proxy is coupled with an interest and
shall be irrevocable, except upon termination of this Agreement, and each
Unitholder will take such further action or execute such other instruments as
may be necessary to effectuate the intent of this proxy and hereby

3



--------------------------------------------------------------------------------



 



revokes any proxy previously granted by such Unitholder with respect to the
Covered Units. The Partnership may terminate this proxy with respect to any
Unitholder at any time at its sole election by written notice provided to such
Unitholder.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Unitholders. Each Unitholder
(except to the extent otherwise provided herein) hereby severally but not
jointly represents and warrants to the Partnership as follows:
          (a) Organization; Authorization; Validity of Agreement; Necessary
Action. Unitholder has the requisite power and authority and/or capacity to
execute and deliver this Agreement, to carry out his or its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery by each Unitholder of this Agreement, the performance by him or it
of the obligations hereunder and the consummation of the transactions
contemplated hereby have been duly and validly authorized by Unitholder and no
other actions or proceedings on the part of Unitholder to authorize the
execution and delivery of this Agreement, the performance by Unitholder of the
obligations hereunder or the consummation of the transactions contemplated
hereby are required. This Agreement has been duly executed and delivered by
Unitholder and, assuming the due authorization, execution and delivery of this
Agreement by the Partnership, constitutes a legal, valid and binding agreement
of Unitholder, enforceable against him or it in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equitable principles.
          (b) Ownership.
               (i) Unitholder legally owns the Unitholder’s Existing Units, and
all of the Covered Units owned by Unitholder from the date hereof through and on
the Closing Date will be beneficially or legally owned by Unitholder.
Unitholder’s Existing Units are all of the LP Units legally or beneficially
owned by Unitholder. Unitholder has and will have at all times through the
Closing Date sole voting power (including the right to control such vote as
contemplated herein), sole power of disposition, sole power to issue
instructions with respect to the matters set forth in Article 2 hereof, and sole
power to agree to all of the matters set forth in this Agreement, in each case
with respect to all of Unitholder’s Existing Units and with respect to all of
the Covered Units owned by Unitholder at all times through the Closing Date.
               (ii) GP Holdings hereby represents and warrants that GP Holdings
legally owns the Member Interests, and all of the Member Interests owned by GP
Holdings from the date hereof through and on the Closing Date will be
beneficially or legally owned by GP Holdings.
          (c) No Violation. Neither the execution and delivery of this Agreement
by Unitholder nor the performance by Unitholder of his or its obligations under
this Agreement will (A) result in a violation or breach of or conflict with any
provisions of, or constitute a default (or

4



--------------------------------------------------------------------------------



 



an event which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination, cancellation of, or give rise to a
right of purchase under, or accelerate the performance required by, or result in
a right of termination or acceleration under, or result in the creation of any
Lien upon any of the properties, rights or assets, including but not limited to
the Existing Units, owned by Unitholder, or result in being declared void,
voidable, or without further binding effect, or otherwise result in a detriment
to Unitholder under any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, contract, lease, agreement or
other instrument or obligation of any kind to which Unitholder is a party or by
which Unitholder or any of his or its respective properties, rights or assets
may be bound, (B) violate any judgments, decrees, injunctions, rulings, awards,
settlements, stipulations or orders (collectively, “Orders”) or laws applicable
to Unitholder or any of his or its properties, rights or assets or, (C) result
in a violation or breach of or conflict with its organizational and governing
documents.
          (d) Consents and Approvals. No consent, approval, Order or
authorization of, or registration, declaration or filing with, any governmental
authority is necessary to be obtained or made by Unitholder in connection with
Unitholder’s execution, delivery and performance of this Agreement or the
consummation by Unitholder of the transactions contemplated hereby, except for
any reports under Sections 13(d) and 16 of the Exchange Act as may be required
in connection with this Agreement and the transactions contemplated hereby.
          (e) Reliance by the Partnership. Each Unitholder understands and
acknowledges that the Partnership is entering into the Merger Agreements in
reliance upon Unitholder’s execution and delivery of this Agreement and the
representations, warranties, covenants and obligations of Unitholder contained
herein.
     3.2 Representations and Warranties of the Partnership. The Partnership
hereby represents and warrants to each Unitholder that the execution and
delivery of this Agreement by the Partnership and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of Enterprise Products GP, LLC, the general partner of the
Partnership.
ARTICLE 4
OTHER COVENANTS
     4.1 Prohibition on Transfers, Other Actions. Each Unitholder hereby agrees
not to (i) Transfer any of the Covered Units, beneficial ownership thereof or
any other interest therein; (ii) enter into any agreement, arrangement or
understanding, or take any other action, that violates or conflicts with or
would reasonably be expected to violate or conflict with, or result in or give
rise to a violation of or conflict with, Unitholder’s representations,
warranties, covenants and obligations under this Agreement; or (iii) take any
action that could restrict or otherwise affect Unitholder’s legal power,
authority and right to comply with and perform his or its covenants and
obligations under this Agreement; provided, the foregoing shall not include or
prohibit Transfers resulting from pledges or security interests (or the
foreclosure thereof) relating to existing or future bona fide loans that do not
affect Unitholder’s legal power, authority and

5



--------------------------------------------------------------------------------



 



right to comply with and perform his or its covenants and obligations under this
Agreement. Any Transfer in violation of this provision shall be null and void.
     4.2 Further Assurances. From time to time, at the Partnership’s request and
without further consideration, each Unitholder shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or advisable to effect the actions and consummate the transactions
contemplated by this Agreement.
ARTICLE 5
CONSENT OF DUNCAN FAMILY INTERESTS, INC.
     DFI hereby agrees and consents to the receipt of the Class B Units in the
MLP Merger in lieu of the TEPPCO Consideration with respect to the Designated
TEPPCO Units. DFI confirms that it has read and agrees with the provisions of
the MLP Merger Agreement related to the Class B Units and the form of Amendment
No. 4 to the Partnership Agreement attached as Exhibit B to the MLP Merger
Agreement and understands that the Class B Units will not have the right to
share in the Partnership’s distributions of Available Cash (as defined in the
Partnership Agreement) until the date immediately following the payment date of
the 16th distribution on the Common Units (as defined in the Partnership
Agreement) following the closing of the transactions contemplated by the MLP
Merger Agreement, at which time each Class B Unit will automatically convert
into one Common Unit (as defined in the Partnership Agreement).
ARTICLE 6
MISCELLANEOUS
     6.1 Termination. This Agreement shall remain in effect until the earliest
to occur of (i) the TEPPCO Effective Time (as defined in the MLP Merger
Agreement), (ii) the termination of the MLP Merger Agreement in accordance with
its terms (including after any extension thereof), and (iii) the written
agreement of the Unitholders and the Partnership to terminate this Agreement.
After the occurrence of such applicable event, this Agreement shall terminate
and be of no further force or effect. Nothing in this Section 6.1 and no
termination of this Agreement shall relieve or otherwise limit any party of
liability for any breach of this Agreement occurring prior to such termination.
     6.2 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in the Partnership any direct or indirect ownership or incidence
of ownership of or with respect to any Covered Units. All rights, ownership and
economic benefit relating to the Covered Units shall remain vested in and belong
to each Unitholder, and the Partnership shall have no authority to direct such
Unitholder in the voting or disposition of any of the Covered Units, except as
otherwise provided herein.
     6.3 Publicity. Each Unitholder hereby permits the Partnership and TEPPCO to
include and disclose in the Proxy Statement/Prospectus and in such other
schedules, certificates, applications, agreements or documents as such entities
reasonably determine to be necessary or appropriate in connection with the
consummation of the TEPPCO Merger and the transactions contemplated by the MLP
Merger Agreement such Unitholder’s identity and ownership of the

6



--------------------------------------------------------------------------------



 



Covered Units and the nature of such Unitholder’s commitments, arrangements and
understandings pursuant to this Agreement.
     6.4 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally or by telecopy (upon
telephonic confirmation of receipt) or on the first Business Day following the
date of dispatch if delivered by a recognized next day courier service. All
notices hereunder shall be delivered as set forth below or pursuant to such
other instructions as may be designated in writing by the party to receive such
notice:
     If to the Partnership, to:
Enterprise Products Partners L.P.
1100 Louisiana, 10th Floor
Houston, Texas 77002
Attention: Richard H. Bachmann
     With copies to:
Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Attention: David C. Buck, Esq.
     If to the Unitholders, to:
EPCO, Inc.
1100 Louisiana, 10th Floor
Houston, Texas 77002
Attention: President and Chief Executive Officer
     With copies to:
EPCO, Inc.
1100 Louisiana, 10th Floor
Houston, Texas 77002
Attention: Chief Legal Officer
     6.5 Interpretation. The words “hereof,” “herein” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section
references are to this Agreement unless otherwise specified. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The meanings given to
terms defined herein shall be equally applicable to both the singular and plural
forms of such terms. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. This Agreement is the product of negotiation by the parties
having the assistance of counsel and other advisers. It

7



--------------------------------------------------------------------------------



 



is the intention of the parties that this Agreement not be construed more
strictly with regard to one party than with regard to the others.
     6.6 Counterparts. This Agreement may be executed by facsimile and in
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.
     6.7 Entire Agreement. This Agreement and, solely to the extent of the
defined terms referenced herein, the Merger Agreements, together with the
schedule annexed hereto, embody the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written and oral, that may have related to the subject matter hereof in
any way.
     6.8 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.
          (a) This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof.
          (b) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.8.
     6.9 Amendment; Waiver. This Agreement may not be amended except by an
instrument in writing signed by the Partnership and each Unitholder. Each party
may waive any right of such party hereunder by an instrument in writing signed
by such party and delivered to the Partnership and the Unitholders.
     6.10 Remedies.
          (a) Each party hereto acknowledges that monetary damages would not be
an adequate remedy in the event that any covenant or agreement in this Agreement
is not performed in accordance with its terms, and it is therefore agreed that,
in addition to and without limiting any other remedy or right it may have, the
non-breaching party will have the right to an injunction, temporary restraining
order or other equitable relief in any court of competent jurisdiction enjoining
any such breach and enforcing specifically the terms and provisions

8



--------------------------------------------------------------------------------



 



hereof. Each party hereto agrees not to oppose the granting of such relief in
the event a court determines that such a breach has occurred, and to waive any
requirement for the securing or posting of any bond in connection with such
remedy.
          (b) All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise or beginning of the exercise of any
thereof by any party shall not preclude the simultaneous or later exercise of
any other such right, power or remedy by such party.
     6.11 Severability. Any term or provision of this Agreement which is
determined by a court of competent jurisdiction to be invalid or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Agreement or affecting
the validity or enforceability of any of the terms or provisions of this
Agreement in any other jurisdiction, and if any provision of this Agreement is
determined to be so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable, in all cases so long as
neither the economic nor legal substance of the transactions contemplated hereby
is affected in any manner adverse to any party or its equityholders. Upon any
such determination, the parties shall negotiate in good faith in an effort to
agree upon a suitable and equitable substitute provision to effect the original
intent of the parties as closely as possible and to the end that the
transactions contemplated hereby shall be fulfilled to the maximum extent
possible.
     6.12 Successors and Assigns; Third Party Beneficiaries. Neither this
Agreement nor any of the rights or obligations of any party under this Agreement
shall be assigned, in whole or in part (by operation of law or otherwise), by
any party without the prior written consent of the other parties hereto. Subject
to the foregoing, this Agreement shall bind and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns. Nothing in this Agreement, express or implied, is intended to confer on
any Person other than the parties hereto or the parties’ respective successors
and permitted assigns any rights, remedies, obligations or liabilities under or
by reason of this Agreement.
[Remainder of this page intentionally left blank]

9



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Agreement to be
signed (where applicable, by their respective officers or other authorized
Person thereunto duly authorized) as of the date first written above.

                  Partnership:    
 
                ENTERPRISE PRODUCTS PARTNERS L.P.    
 
                By: ENTERPRISE PRODUCTS GP, LLC,         its general partner    
 
           
 
  By:
Name:   /s/ Michael A. Creel
 
Michael A. Creel    
 
  Title:   President and Chief Executive Officer    

Signature Page to Support Agreement

 



--------------------------------------------------------------------------------



 



                  Unitholders:    
 
                ENTERPRISE GP HOLDINGS L.P.    
 
                By: EPE HOLDINGS, LLC,         its general partner    
 
           
 
  By:
Name:   /s/ Ralph S. Cunningham
 
Ralph S. Cunningham    
 
  Title:   President and Chief Executive Officer    

Signature Page to Support Agreement

 



--------------------------------------------------------------------------------



 



                  DD SECURITIES LLC    
 
           
 
  By:
Name:   /s/ Richard H. Bachmann
 
Richard H. Bachmann    
 
  Title:   Executive Vice President    

Signature Page to Support Agreement

 



--------------------------------------------------------------------------------



 



                  DFI GP HOLDINGS, L.P.    
 
                By: DFI HOLDINGS, LLC,         its general partner    
 
                By: DAN DUNCAN LLC,         its sole member    
 
           
 
  By:
Name:   /s/ Richard H. Bachmann
 
Richard H. Bachmann    
 
  Title:   Executive Vice President    

Signature Page to Support Agreement

 



--------------------------------------------------------------------------------



 



                  DUNCAN FAMILY INTERESTS, INC.    
 
           
 
  By:
Name:   /s/ Darryl E. Smith
 
Darryl E. Smith    
 
  Title:   Treasurer    

Signature Page to Support Agreement

 



--------------------------------------------------------------------------------



 



                  /s/ Dannine D. Avara       Dannine D. Avara, Trustee of the
Duncan      Family 2000 Trust     

Signature Page to Support Agreement

 



--------------------------------------------------------------------------------



 



                  /s/ Dan L. Duncan       Dan L. Duncan           

Signature Page to Support Agreement

 



--------------------------------------------------------------------------------



 



Schedule I
UNITHOLDER INFORMATION

          Name   Existing LP Units Beneficially Owned
Enterprise GP Holdings L.P.
    4,400,000  
DD Securities LLC
    704,564  
DFI GP Holdings, L.P.
    2,500,000  
Duncan Family Interests, Inc.
    8,986,711  
Duncan Family 2000 Trust
    53,275  
Dan L. Duncan
    47,000  

Schedule I — Page 1

 